The offense is wife and child desertion, punishment fixed at confinement in the county jail for a period of thirty days.
The record contains no statement of facts which this court is *Page 8 
authorized to consider. The document denominated a statement of facts is not authenticated by the signature of the trial judge.
There are several bills of exception complaining of the rulings of the court with reference to various matters of procedure. However, in the absence of a statement of facts this court is not in a position to determine whether the complaints are meritorious or not.
The judgment is affirmed.
Affirmed.